file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm




                                                               No. 01-134

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2001 MT 271



                                                       CITY OF MISSOULA,

                                                      Plaintiff and Respondent,

                                                                      v.

                                                      PATRICK CAMPBELL,

                                                     Defendant and Appellant.




                           APPEAL FROM: District Court of the Fourth Judicial District,

                                               In and for the County of Missoula,

                                         Honorable John W. Larson, Judge Presiding

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                                       Patrick Campbell, Pro Se, Missoula, Montana

                                                           For Respondents:

                             Judith L. Wang, Assistant City Attorney, Missoula, Montana

                                 J. Thomas Bartleson, Legal Intern, Missoula, Montana

                                              Submitted on Briefs: August 2, 2001
                                                 Decided: December 18, 2001

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm (1 of 4)3/23/2007 4:06:13 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm



                                                                    Filed:

                                    __________________________________________

                                                                     Clerk



Justice W. William Leaphart delivered the Opinion of the Court.

¶1 Patrick Campbell (Campbell) appeals from the Fourth Judicial District Court's dismissal
of his municipal court appeal. We affirm.

¶2 The following issues are presented on appeal:

        (1) Did the District Court err by failing to conduct a trial de novo in a municipal
        court appeal?

        (2) Were Campbell's Fourteenth Amendment rights violated because the District
        Court did not conduct a trial de novo in his municipal court appeal?

                              FACTUAL AND PROCEDURAL BACKGROUND

¶3 Campbell was charged with criminal trespass to property, disorderly conduct and
obstructing a police officer in the Municipal Court of the City of Missoula. On October
26, 2000, Campbell failed to appear for his jury trial. The jury panel was dismissed, and
Campbell was tried in absentia. After witness testimony, the Municipal Court found
Campbell guilty of all charges.

¶4 Campbell timely filed a notice of appeal in the Fourth Judicial District Court, Missoula
County. The District Court issued an Order on November 30, 2000, notifying Campbell of
the applicable municipal court appeal procedure set forth in § 3-6-110, MCA.
Additionally, the court required Campbell to file a brief within ten days and stated that "[f]
ailure to file a brief will result in dismissal of the appeal." Campbell failed to file an
appeal brief, and the District Court dismissed his appeal and remanded the matter to the
Municipal Court for further proceedings. At this time, Campbell appeals the District
Court's dismissal of his appeal.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm (2 of 4)3/23/2007 4:06:13 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm


                                                             DISCUSSION

¶5 Did the District Court err by failing to conduct a trial de novo in a municipal court
appeal?

¶6 Campbell contends that the District Court should have held a trial de novo in his appeal
of a municipal court conviction. He contends that pursuant to § 46-17-311(1), MCA, the
District Court was required to hold a trial de novo.

¶7 The State argues that Campbell mistakenly characterized his appeal as being from a
conviction in "Missoula City Court." The State maintains that Campbell's appeal was from
the Missoula Municipal Court and, as such, it was governed by § 3-6-110, MCA, rather
than § 46-17-311(1), MCA. Under § 3-6-110, MCA, the State claims that Campbell was
entitled to a review of the municipal court record and questions of law-not a trial de novo.

¶8 We agree. Campbell was convicted in Missoula Municipal Court, not "Missoula City
Court." As provided in § 46-17-311(1), MCA, an appeal from a municipal court to the
district court is governed by § 3-6-110, MCA. Section 3-6-110, MCA, provides that:

(1) A party may appeal to district court from a municipal court judgment or order. The
appeal is confined to review of the record and questions of law, subject to the supreme
court's rulemaking and supervisory authority.

(2) The record on appeal to district court consists of an electronic recording or
stenographic transcription of a case tried, together with all papers filed in the action.

(3) The district court may affirm, reverse, or amend any appealed order or judgment and
may direct the proper order or judgment to be entered or direct that a new trial or further
proceeding be had in the court from which the appeal was taken.

¶9 Pursuant to § 3-6-110, MCA, Campbell was entitled to a review of the record and
questions of law rather than a trial de novo. The District Court explicitly informed
Campbell of the requirements set forth in § 3-6-110, MCA, in its Order of November 30,
2000. Furthermore, the court warned Campbell that failure to file a brief detailing the
errors he believed occurred in the municipal court proceedings would result in dismissal of
the appeal.

¶10 Accordingly, we hold that the District Court did not err by failing to conduct a trial de
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm (3 of 4)3/23/2007 4:06:13 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm


novo in Campbell's municipal court appeal. We also hold that the District Court properly
dismissed Campbell's appeal for failure to file a brief in support of his appeal.

¶11 Were Campbell's Fourteenth Amendment rights violated because the District Court
did not conduct a trial de novo in his municipal court appeal?

¶12 Campbell contends that because the Twenty-First Judicial District Court held a trial de
novo in his appeal of different convictions in Ravalli County, and the Fourth Judicial
District Court in the present matter did not conduct a trial de novo, Campbell was deprived
of his Fourteenth Amendment rights to equal protection of the laws under the United
States Constitution.

¶13 Campbell raises this argument for the first time on appeal to this Court. The principal
that this Court will not address an issue not presented to the trial court is well-established.
City of Missoula v. Asbury (1994), 265 Mont. 14, 20, 873 P.2d 936, 939 (citation omitted).
"[I]t is fundamentally unfair to fault the trial court for failing to rule correctly on an issue
it was never given the opportunity to consider." Unified Industries, Inc. v. Easley, 1998
MT 145, ¶ 15, 289 Mont. 255, ¶ 15, 961 P.2d 100, ¶ 15 (citations omitted). Here,
Campbell never gave the District Court the opportunity to consider whether his
constitutional rights were violated. Indeed, Campbell never filed an appeal brief. Since
Campbell did not raise this issue in the District Court, we will not consider the issue.


                                               /S/ W. WILLIAM LEAPHART

                                                               We concur:

                                                    /S/ PATRICIA COTTER

                                                         /S/ JIM REGNIER

                                                /S/ TERRY N. TRIEWEILER

                                                             /S/ JIM RICE




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/01-134%20Opinion.htm (4 of 4)3/23/2007 4:06:13 PM